The original opinion was handed down in this case on the 25th day of April, 1922, reversing and remanding it, and it now stands on petition of defendant in error to rehear. Numerous grounds are assigned for rehearing, but it will only be necessary to consider one, all the others having been raised in defendant in error's brief and fully considered by the court in its former opinion.
Defendant in error insists, in its petition for rehearing, that in no event should it be held liable for a conversion of the oil royalties of plaintiff in error produced during the months of June, July, August, and September, and up until October 15, 1915, for the reason that plaintiff in error did not notify defendant in error that he would not accept settlement for this period until after October 15th, and until after such royalties had been sold at the posted market price.
Oil was produced by the  defendant in error on this land under its lease from plaintiff in error in September, 1914, and the first statement as to the oil produced, in so far as is disclosed by the record, was forwarded to plaintiff in error, accompanied *Page 67 
by a letter and check, on the 5th day of January, 1915, and covered the oil run for the months of October, November, and December, 1914. This arrangement continued up until the latter part of April, or the first of May, 1915, when production from this lease became very heavy approximating 20,000 barrels per day. Soon after this large production was developed, some, if not all, the oil proved to be what is called or known as "cut oil," which it was necessary to store and settle before it was marketable. Defendant sold all the oil produced from this lease, including plaintiff's royalty, to the Oklahoma Oil Company, at the market price, which was to be determined by the daily price posted by the Prairie Oil  Gas Company. This arrangement continued from about the 15th day of May, 1915, to the 17th day of August, 1915, when it, for some reason which does not appear in the record, was discontinued, and the defendant began to store the oil and sell it from storage as it had done before.
The Oklahoma Oil Company and the defendant were so interlocked that they were under the same general management, occupied the same office, with the same office force, and were headed and directed by practically the same, if not entirely the same, directorate, officials, and office heads.
Defendant continued to store the oil, including the royalty of plaintiff, and selling it from storage until January 1, 1916, when, in accordance with a demand from the plaintiff, it delivered his royalty to the pipe line of the North American Refining Company. Plaintiff knew that the defendant was selling his royalty and accepted payment for the same up to June, 1915, from which time no checks were accepted, though frequently tendered, and in accepting payment thought and believed that he was receiving the full market price for his royalty, and that, in each instance, he was only selling so many barrels of oil.
Plaintiff had no notice that defendant was asserting ownership to his royalty until about October 1, 1915, and on October 4th he wrote a letter to defendant and asked that the matter be taken up with the legal department of defendant, and, having received no reply, about October 15, 1915, he placed the matter in the hands of his counsel. On the 6th day of October, 1915, defendant forwarded to plaintiff a check covering his royalty for the months of June, July, August, and September, 1915, which was refused by plaintiff, for the reason that at that time he had received notice from defendant that it was claiming ownership of his royalty, which claim was repudiated on October 4, 1915, hence his decline to accept the check.
Prior to October 1, 1915, no word was ever spoken to plaintiff by any agent of defendant or other person. No check, voucher, statement, or letter was ever received by plaintiff from defendant that in the slightest intimated or would in any way indicate that the defendant was asserting ownership to his royalty and claiming a right of possession thereto, and to make disposition of the same.
In our view of this case, the only defense that is material to its decision is that of ownership of plaintiff's royalty. It is true that if at the time of the alleged conversion defendant was the owner of the royalty alleged to have been converted, plaintiff cannot recover. While plaintiff knew that defendant was taking his royalty up to May 15, 1915, and that from May 15, 1915, up to August 17, 1915, it had sold his royalty, together with all the oil produced from the lease, to the Oklahoma Oil Company, yet he did not know, nor was there anything to put him on notice or inquiry, that defendant was taking the royalty of the plaintiff as the oil of defendant, or that defendant had sold to the Oklahoma Oil Company plaintiff's royalty as defendant's oil.
Plaintiff, up to October 1, 1915, had no reason to suspect that his ownership and right of possession to his royalty was questioned or his right of dominion over it, or that defendant proposed to arbitrarily disregard him in its disposition and control.
In the conversation of defendant's officers with plaintiff in May and June, 1915, no claim is made that defendant had acquired his royalty, but it was explained to plaintiff that it was advisable to sell his royalty, together with all the other oil produced from the lease, to the Oklahoma Oil Company, as it had a large amount of empty storage, and was prepared to store the oil and settle it out that it might become marketable. These appear to be the only conversations had between plaintiff and defendant as to a disposition of plaintiff's oil.
When plaintiff learned that defendant was claiming to have acquired title to his royalty at the posted market price by the Prairie Oil  Gas Company, he immediately repudiated this claim, and there was due him at this time his royalty for the months of June, July, August, and September, which defendant had converted and appropriated *Page 68 
to its own use, and the contention of defendant that it should not be held to answer for the oil it converted that was produced during these months cannot be sustained. The petition for rehearing is denied.
HARRISON, C. J., and KANE, KENNAMER, and NICHOLSON, JJ., concur.